Citation Nr: 1811998	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a left shoulder disorder.

2.   Entitlement to service connection for left ulnar neuropathy (claimed as carpal tunnel syndrome).

3.   Entitlement to service connection for right ulnar neuropathy (claimed as carpal tunnel syndrome).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1987 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in September 2015 and January 2017 for further development.  As to the issues decided herein, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, for the reasons discussed below, further development is needed for the issue of entitlement to service connection for right ulnar neuropathy and as such, this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ulnar neuropathy is related to service.

4.  The Veteran's left shoulder tendinopathy/tear is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ulnar neuropathy have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for left shoulder tendinopathy/tear have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability is present as a result of an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent evidence which shows (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed Cir. 2004).

Here, all three elements have been met for both left ulnar neuropathy and left shoulder tendinopathy/tear.  First, the record is clear that the Veteran has a current diagnosis of left ulnar neuropathy and left shoulder tendinopathy/tear.  See April 2017 VA Examination Reports.  Additionally, the Veteran's service treatment records from February 2000 show a condition of the left ulnar nerve.  They also document left shoulder symptoms following a motor vehicle accident in-service, with tendonitis diagnosed in November 1999.  As such, the second element of service connection has been met for these disorders.  Finally, February 2017 and April 2017 VA examination reports provide a causal link between the Veteran's present disabilities and service.  The Board finds the VA examination reports highly probative as they are based on a thorough review of the entire record and provide clear conclusions with supporting rationale.

The Board acknowledges that in May 2017, a negative nexus opinion was provided for the Veteran's carpel tunnel syndrome.  However, this opinion does not address left ulnar neuropathy and therefore is not probative as to the issue of service connection for ulnar neuropathy.  

The Board additionally acknowledges that the February 2017 VA examiner found that the Veteran's left shoulder tendinopathy/tear resolved.  However, as the Veteran demonstrated a current diagnosis during the appeal period and the examiner stated that it is at least as likely as not that the Veteran's disability was caused by service, service connection is warranted.

Thus, the Board finds that service connection is warranted for left ulnar neuropathy and left shoulder tendinopathy/tear.


ORDER

Entitlement to service connection for left ulnar neuropathy is granted.

Entitlement to service connection for left shoulder tendinopathy/tear is granted.


REMAND

The Veteran also seeks entitlement to service connection for right carpel tunnel syndrome.  Recent VA examination revealed that she has a current diagnosis of right ulnar neuropathy with incomplete paralysis of the median nerve.

Here, a remand is necessary as the VA examination reports of record do not consider the Veteran's lay statements or the service treatment records.  Specifically, the April 2017 VA examiner found that the Veteran's right ulnar neuropathy was less likely than not incurred in or caused by service as "service treatment records are silent regarding right ulnar neuropathy."  However, the examiner did not consider the Veteran's contentions that she was treated in service initially for carpal tunnel syndrome of the right upper extremity in June 1997 (in service) and continued to have pain in her bilateral wrist and fingers to the present.  She reported being prescribed bilateral hand splints to alleviate the pain while on active duty.  She contends that her job duties as an aircraft structural maintenance person during service led to her disability.  As such, a remand for an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Obtain a VA addendum opinion from the April 2017 VA examiner or to another suitable examiner if unavailable.

The examiner is asked to opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's diagnosed right ulnar neuropathy with incomplete paralysis of the median nerve is related to service.  

The examiner must address the service treatment records from January 2001, which list a history of carpal tunnel on the right side.

The examiner must also address the Veteran's lay reports that she was treated in service initially for carpal tunnel syndrome of the right upper extremity in June 1997 and continued to have pain in her bilateral wrist and fingers to the present.

A complete rationale for any opinion expressed should be provided.  

2.  Readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and any representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


